DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The specification as filed does not provide proper antecedent basis for the claimed terminology “input interface configured to designate the second angle”.  Applicant points to paragraph [0102] of the specification filed, however, paragraph [0102] of the specification as filed does not describe “an input interface” or the “designation unit”.
	In paragraph [0098] of the specification as filed, it is described “The display apparatus 20 includes a designation unit that designates the second angle.    The designation unit is configured with, for example, the mouse or the like as the operation unit 203 of the user terminal apparatus 2”
	{Note: it is suggested to maintain the claim language as described in the specification as filed. No new matter shall be introduced.  Appropriate correction is required}. 
	{Note: For purposes of examination “input interface” will be read as “designation unit” as originally claimed}. 
Claim Objections
Claim 12-13 objected to because of the following informalities: 
Claim 12, in the limitation “corresponding to a region of an object surface in response to generating images of the object when the object is viewed at the plurality of angles…” it is not clear if “an object surface” refers to the object of Claim 1 or a different object. Similarly it is not clear what object is being referred to in the limitation “generating images of the object when the object is viewed…”  Same applies to dependent Claim 13. Please clarify.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an input interface [a designation unit] configured to designate” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,8,12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2015/0355867) in view of Bianco et al. (US 2019/0080509).
As to Claim 1, Yoshida et al. discloses A display apparatus comprising: a processor, configured to: generate generation images (preview images 34; para.0055-0056,0132,0136,0162) when a certain object (fig.8-11-para.0087-display unit 20) is viewed at a plurality of angles (para.0061; para.0068,0090-display unit 20 is viewed at different angles when viewed from a viewpoint P) such that an angle of the object with respect to a virtual light source is changed on the basis of an image of the object (para.0068,0090-0107,0134-0135,0161; the angle of the display unit 20 with respect to the light source L is changed on the basis of the document display surface 32 image  [document display surface 32 is an image in which the light source is reflected on the document where the document data is displayed; para.0056]; para.0117-0119, 0122-the document display surface 32 is generated by reflecting a light source image on the document surface display the document data),
select a first image in which the object is viewed at a first angle from among the generation images, as a selection image (para.0162; where the preview image 34 is displayed on the display unit (read as selected image))
convert the first image into a conversion image in which the object is viewed at a second angle that is different from the first angle in a state in which a positional relationship between the virtual light source and the object in the first image is maintained (para.0165-0168; where the control unit determines whether to finish displaying the preview image 34, and if not, then the display processing apparatus repeatedly executes steps s112-s142, where the preview image 34 including the document display surface 32 in accordance with change of the posture of the display unit 20 is repeatedly displayed {read as conversion of first image into a second image viewed at second angle different than the first angle}, where the positional relationship between the light source L and the display unit 20 is maintained, as the posture information of the display unit 20 and second relative position is repeatedly calculated) and a display unit that displays the conversion image (para.0162- the generated preview image 34 is displayed on display unit 20).  
Yoshida et al. does not expressly disclose generation images when a certain object is viewed at a plurality of angles; a selection unit that selects a first image in which the object is viewed at a first angle from among the generation images.
Bianco et al. discloses generation images when a certain object is viewed at a plurality of angles (fig.2- s1100; para.0038-0039- a plurality of images of objects 201, 202 that have surface elements a-e are received under a constant viewing angle and different illumination angles; fig.2- 1800- where the viewing angle may be changed and loop back to s1100; para.0023, 0045-0047), a selection unit that selects a first image in which the object is viewed at a first angle from among the generation images (fig.2- s1200, images have pixel sub image that represents the surface elements a-e, and target pixels of one or more surface elements a-e are selected for computing a diffuse components; s1700- the target image is re-rendered for a second illumination angle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yoshida et al, by generating the previews images (of Yoshida) for a plurality of illumination angles and viewing angles, as disclosed by Bianco et al., the motivation being so that the target image (in this case the preview image) can be visualized for any illumination angle associated with diffuse/glossy component models (0016) and be able to virtually move around static objects by switching from target image rendered for the first viewing angle to a target image rendered for a second viewing angle (para.0023).

As to Claim 8, Yoshida et al. in view of Bianco et al., disclose wherein the display unit also displays the selection image (Yoshida-para.0162-preview image is displayed on the display unit 20; Bianco-para.0046- target image 141 is rendered and visualized to a user via display). 

As to Claim 12, Yoshida et al. in view of Bianco et al., disclose wherein the processor is configured to generate an image added with a gloss component multiplied by a coefficient having a slope corresponding to a region of an object surface in response to generating images of the object when the object is viewed at the plurality of angles such that an angle of the object with respect to the virtual light source is changed (Bianco-para.0040, 0044-0045).

Claims 2-3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2015/0355867) in view of Bianco et al. (US 2019/0080509), further in view of Hirano (US 2013/0156259).
As to Claim 2, Yoshida et al. in view of Bianco et al. do not expressly disclose an input interface [a designation unit] configured to designate the second angle.  This element is interpreted under 35 U.S.C. 112(f) as a mouse). 
Yoshida et al. discloses a designation unit as interpreted 35 U.S.C. 112(f) that designates light source information (para.0046- input unit 18 may be a mouse; para.0064- user inputs light information via input unit 18, the light source information includes first relative position of the light source). Yoshida et al. discloses a detection unit detects the inclination and direction (angle) of display surface of display unit 20 (para.0052-0053).
	Hirano et al. discloses where a user may input an angle associated with a captured image via input device like a keyboard or a mouse (para.0278, 0280). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Yoshida e al. in view of Bianco et al., with the teachings of Hirano, the motivation being to allow a user to input required information in case there is no tilt sensor available, thus the user can easily view the appearance of the product from entire surrounding.

As to Claim 3, Yoshida et al. in view of Bianco et al., as modified by Hirano, disclose wherein an image of the object included in a predefined angle range with respect to the second angle designated by the input interface [designation unit] is used as the image of the object viewed at the second angle (Hirano- fig.5,s501-s503, s505-s506; para.0112- already captured image may be selected and rendered in accordance with the tilting angle obtained at s502, where when no tilting sensor is available, a user may input the angle (see para.0280)).   

As to Claim 5, Yoshida et al. in view of Bianco et al., as modified by Hirano, disclose wherein the image of the object viewed at the second angle is a plane image of the object (Yoshida-para.0050, 0147-0150; Hirano-para.0171-0172).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2015/0355867) in view of Bianco et al. (US 2019/0080509), further in view of Hirano (US 2013/0156259), and further in view of Imazu (US 2019/0260947).
As to Claim 4, Yoshida et al. in view of Bianco et al., as modified by Hirano et al., do not expressly disclose wherein the processor is further configured to automatically designate an image of the object of which an image area is the maximum as the image of the object viewed at the second angle. 
Imazu discloses wherein the processor is further configured to automatically designate an image of the object of which an image area is the maximum as the image of the object viewed at the second angle (fig.4- a clipped image (read as image area is the maximum) is generated and viewed at a second angle (the process may repeat using the clipped image)); para.0075-0078).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Yoshida et al. in view of Bianco et al., as modified by Hirano, with the teachings of Imazu, the motivation being to inhibit misalignment between a selection area and display area, and prevent the user from losing sight of an object that is a monitoring target.

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2015/0355867) in view of Bianco et al. (US 2019/0080509), further in view of Kato et al. (US 2017/0192219).
As to Claim 7, Yoshida et al. in view of Bianco et al. do not expressly disclose wherein the display apparatus includes a virtual light source which includes a point light source and a light source for parallel light.  
Kato et al. discloses an image capturing system comprising a plurality of illuminators (fig.1-illuminators 101) where the illuminators may include parallel light source and point light source (para.0074-0075). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Yoshida et al. in view of Bianco et al., with the teachings of Kato et al., the motivation being to irradiate target object with light from mutually different directions, and generate a high -quality focal image of a target object on a virtual focal plate my using a plurality of captured images.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2015/0355867) in view of Bianco et al. (US 2019/0080509), further in view of Imazu (US 2019/0260947).
As to Claim 9, Yoshida et al. in view of Bianco et al. do not expressly disclose wherein the display unit displays the generation images viewed at the plurality of angles.  
	Imazu discloses a display unit (fig.1- display 211; para.0050) with multiple display areas (fig.3- display areas 401, 402) that displays first image (image of area 401; para.0056, 0060) and a second image at a second viewing angle including a selection area 411 (image area 422; para.0059-0060) and where the image of selection area 411 is clipped and displayed in the display area 402 (para.0061). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Yoshida et al. in view of Bianco et al., by implementing a display with multiple display areas as disclosed Imazu, so as to display the preview images (of Yoshida et al.), the motivation being to be able to display multiple images and to inhibit misalignment between a selection area and display area.  

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2015/0355867) in view of Bianco et al. (US 2019/0080509), further in view of Imazu (US 2019/0260947), and further in view of Tsai et al. (US 2010/0033631).
As to Claim 10, Yoshida et al. in view of Bianco et al., as modified by Imazu, do not expressly disclose wherein the display unit displays the generation images viewed at the plurality of angles in a designation order in which the generation images are designated.
	Tsai et al. discloses where a plurality of images are displayed in accordance with a user defined displaying mode that may define the displaying order and angle view of an image (fig.3; para.0015, 0018,0026).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Yoshida et al. in view of Bianco et al., as modified by Imazu, with the teachings of Tsai et al, the motivation being to allow a user to define the displaying mode and display images in a displaying order according to the displaying mode.

As to Claim 11, Yoshida et al. in view of Bianco et al., as modified by Imazu, do not expressly disclose wherein the display unit rearranges and displays the generation images viewed at the plurality of angles such that change amounts of the generation images are uniformized. 
Tsai et al. discloses where a plurality of images are displayed in accordance with a user defined displaying mode that may define a total count of images displayable on the display 13, a size of each of display areas, displaying order, and a duration to display an image in the biggest display area. The image display modes can also define aspect ratio, brightness, color, angle view of an image, and other image parameter (fig.3; para.0015, 0018, 0026).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Yoshida et al. in view of Bianco et al., as modified by Imazu, with the teachings of Tsai et al, the motivation being to allow a user to define the displaying mode and display images in a displaying order according to the displaying mode.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2015/0355867) in view of Bianco et al. (US 2019/0080509), further in view of Kanamori et al. (US 2009/0279807).
As to Claim 14, Yoshida et al. in view of Bianco et al. discloses where document display surface on which the light source image is reflected is generated , and a light amount in accordance with light source type and reflectance in accordance with the light source L positioned at the second relative position is set for each pixel (Yoshida-para.0124), where the light amount includes at least one of a specular light amount, a diffused light amount, and environment light amount (para.0125); and further disclose while the relative position between a light source and a sensor remains the same (Yoshida-position between light source L and detection unit 25; para.0049,0053,082).
Yoshida et al. in view of Bianco do not expressly disclose, but Kanamori et al. discloses wherein the image includes a specular reflection image, a diffuse reflection image and a color image of the object which are obtained (para.0027-0028, 0170-0172, 0177, 0178,0184-0185,0230).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Yoshida et al. in view of Bianco et al., with the teachings of Kanamori et al., the motivation being to obtain a high-quality synthesized image based on a polarized image of the object. 

 Allowable Subject Matter
Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 13 is allowable since the cited references taken alone or in combination do not teach or suggest “wherein the slope corresponding to the region of the object surface includes a linear parallel slope corresponding to a surface light source and a concentric slope corresponding to a point light source” in combination with the other limitations in the claim. 

Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. 
	Re Claim 1 applicant argues “Yoshida and Bianco fails to disclose or suggest at least the claimed feature of "selects a first image in which the object is viewed at a first angle" and "converts the first image into a conversion image in which the object is viewed cat a second angle that is different from the first angle in a state in which a positional relationship between the virtual light source and the object in the first image is maintained" as recited claim 1. 
	The Examiner respectfully disagrees. 
	Yoshida et al. Yoshida et al. discloses select a first image in which the object is viewed at a first angle from among the generation images, as a selection image (para.0162; where the preview image 34 is displayed on the display unit (read as selected image)); convert the first image into a conversion image in which the object is viewed at a second angle that is different from the first angle in a state in which a positional relationship between the virtual light source and the object in the first image is maintained (para.0165-0168; where the control unit determines whether to finish displaying the preview image 34, and if not, then the display processing apparatus repeatedly executes steps s112-s142, where the preview image 34 including the document display surface 32 in accordance with change of the posture of the display unit 20 is repeatedly displayed {read as conversion of first image into a second image viewed at second angle different than the first angle}, where the positional relationship between the light source L and the display unit 20 is maintained, as the posture information of the display unit 20 and second relative position is repeatedly calculated}.
Applicant argues: ““It is unclear which part of Yoshida is being interpreted as "generation images when a certain object is viewed" and "image of the object" as recited in claim 1”
The claim limitation reads in part “generate generation images when a certain object is viewed at a plurality of angles such that an angle of the object with respect to a virtual light source is changed on the basis of an image of the object; 
Yoshida et al. discloses generate generation images (preview images 34; para.0055-0056,0132,0136,0162} when a certain object {fig.8-9-para.0087-display unit 20} is viewed at a plurality of angles {para.0061; para.0068,0090-display unit 20 is viewed at different angles when viewed from a viewpoint P} such that an angle of the object with respect to a virtual light source is changed on the basis of an image of the object {para.0068,0090-0107,0134-0135,0161; the angle of the display unit 20 with respect to the light source L is changed on the basis of the document display surface 32 image  [document display surface 32 is an image in which the light source is reflected on the document where the document data is displayed; para.0056]; para.0117-0119, 0122-the document display surface 32 is generated by reflecting a light source image on the document surface display the document data).

Applicant further argues “Bianco does not change the fact that the modified Yoshida would still fail to convert a first image to a conversion image where the viewing angles are different”
The examiner respectfully disagrees. 
In the rejection of Yoshida et al. in view of Bianco et al., Yoshida et al. discloses where preview images 34 {generation images} are generated when display unit 20 {certain object} is viewed from viewpoint, it does not expressly disclose when the display unit (certain object) is viewed at a plurality of angles; and a selection unit that selects a first image in which the object is viewed at a first angle from among the generation images.
Bianco et al. was introduced for expressly disclosing generation images when a certain object is viewed at a plurality of angles (fig.2- s1100; para.0038-0039- a plurality of images of objects 201, 202 that have surface elements a-e are received under a constant viewing angle and different illumination angles; fig.2- 1800- where the viewing angle may be changed and loop back to s1100; para.0023, 0045-0047), a selection unit that selects a first image in which the object is viewed at a first angle from among the generation images (fig.2- s1200, images have pixel sub image that represents the surface elements a-e, and target pixels of one or more surface elements a-e are selected for computing a diffuse components; s1700- the target image is re-rendered for a second illumination angle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yoshida et al, by generating the previews images (of Yoshida) for a plurality of illumination angles and viewing angles, as disclosed by Bianco et al., the motivation being so that the target image (in this case the preview image) can be visualized for any illumination angle associated with diffuse/glossy component models (0016) and be able to virtually move around static objects by switching from target image rendered for the first viewing angle to a target image rendered for a second viewing angle (para.0023).
	Therefore, given the broadest reasonable interpretation of the claim, Yoshida et al. in view of Bianco et al. disclose the claim limitations as claimed.

It is further noted that Applicant’s statement “Claims 3, 5, 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The applicant deeply appreciates the Office for indicating that claims 3, 5, 12 and 14 are deemed allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims”  is incorrect.  
Claims 3,5,12 were not indicated as allowable subject matter. Furthermore, Claim 14 is a newly added claim in the amendment filed 05/16/2022. 
	In the office action mailed 02/16/2022:
 Claims 3,5 are rejected as being unpatentable over Yoshida et al. in view of Bianco et al., and Hirano et al. 
Claim12 is rejected as being unpatentable over Yoshida et al. in view of Bianco et al. 
	Claim 13 was the claim that was object to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627